Beeese, J. The principles involved in this case have been so long settled that it seems a waste of time to argue upon them. This case does not differ materially from those of Eldridge v. Rowe, 2 Gilm. 96, Badgely v. Heald, 4 ib. 66, and Swanzy v. Moore, 22 Ill. 62, decided by this court, and they are in conformity with the decisions of many of the States of this Union. The principle is, that when a person agrees to work upon ' the farm, or other business, of another, in the performance of such services as are usually incident to the kind of business for which he is engaged, for a certain time, for a certain sum to be paid for such labor, and quits the service without cause and without the consent of his employer, before the end of the time agreed upon, he cannot recover for his work and labor, 1 as upon a quantum meruit. The special contract must govern, I and such contracts are mutual and attended with no hardship, for if the employer discharges his servant without cause, he can recover against him for the whole time agreed upon. The pretext that appellee was a Swede, and did not understand our language, is too flimsy to deserve notice. He made the contract—it is abundantly proved, and he must abide by it. He left his employer in the midst of his harvest, probably under the promise, from some meddlesome person, to give him higher wages. This is contrary to justice and good morals, and cannot be tolerated. The fourth instruction given for the plaintiff below is not ; the law, nor is there any testimony to the point that defendant had agreed to pay him monthly. In the ease of Badgely i v. Heald, 4 Gilm. 66, we said, a contract to work six months,lj¡ at eight dollars per month, was an entire contract, as much so'l as if the agreement had been to work the six months for forty-™ eight dollars. The second instruction should not have been given. A witness can be impeached only in one way, by a direct attack upon his testimony and character. His manner on the stand, his feelings toward the parties, inconsistency in his statements, his want of intelligence, or the means of knowing the facts of which he testifies, are grounds to justify the jury in discrediting a witness, but if he is corroborated, his testimony ought not to be rejected. There is no proof that any witness was impeached in any mode, and therefore the instruction should not have been given. The judgment is reversed, and the cause remanded for further proceedings, not inconsistent with this opinion. Judgment reversed.